ON APPLICATION FOR REHEARING
CARVER, J.
Appellant applies for a rehearing on the sole ground that our decree having reduced the judgment of the lower court should have carried costs of appeal.
The reduction was only $3.74, amount of a war tax claimed by plaintiff and allowed by the lower court but disallowed in this court on the ground that the witness whose testimony was relied on to prove the claim did not testify positively what the amount of the tax was but only that he thought it was* 3%.
We think the 'maxim cle minimis noncurrat less would apply; but there is also a better ground for rejecting the application for rehearing.
The bill actually paid by appellant was $40.27, on which the war tax was figured $2.11, or, say, .5% of the freight. The proper tax was a matter of law and needed no proof. It was evidently more than $3.74 on a bill of $165.00
The plaintiff, though, does not ask any rehearing so as to claim allowance of this item.
We think our decision does no injustice to defendant.
Rehearing refused.